Citation Nr: 0906281	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-20 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected disability of 
type II diabetes mellitus.

2.  Whether new and material evidence has been submitted in 
order to establish entitlement to service connection for skin 
rashes.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse
ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2004 and October 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the benefits 
sought on appeal.

The Veteran appeared and testified before the undersigned 
Veterans Law Judge in November 2004. A transcript is of 
record.

This matter was previously remanded by the Board in February 
2005 for further evidentiary and procedural development.

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU) is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not incurred in or aggravated by active 
duty service or by a service-connected disability.

2.  The May 2002 rating decision denying the claim of 
entitlement to service connection for skin rashes is final.

3.  The evidence associated with the claims file subsequent 
to the May 2002 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for skin rashes.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for 
hypertension, to include as secondary to a service-connected 
disability, are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2008). 

2.  Evidence received since the final May 2002 RO decision 
denying the Veteran's claim for service connection for skin 
rashes is not new and material, and the Veteran's claim for 
that benefit is not reopened. 38 U.S.C.A. §§ 5103, 5103A, 
5104, 5107, 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.104(a), 3.156, 3.159, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in November 2001 
and December 2003. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the Veteran about the 
information and evidence not of record that was necessary to 
substantiate the claims; (2) informing the Veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the Veteran about the information and evidence he 
was expected to provide. Additionally, a March 2006 letter 
informed the Veteran of how the RO assigns disability ratings 
and effective dates if a claim for an increased rating or 
service connection is granted and complies with the holding 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical records, private medical 
records, Board hearing testimony, and lay statements are 
associated with the claims file. Additionally, the Veteran 
was afforded VA examinations. See Charles v. Principi, 16 
Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the Veteran's 
appeal has been 
obtained and the case is ready for appellate review.


The Merits of the Claims

Service Connection; In General

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
Veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the Veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury occurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic disability during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases when such disease is manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309. In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Hypertension, to include as secondary to the service-
connected disability of type II diabetes mellitus.

The Veteran seeks service connection for hypertension, to 
include as secondary to his service-connected type II 
diabetes mellitus. Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.

The service treatment records are negative for any 
complaints, treatment, or diagnosis of hypertension.

A February 1980 treatment record of Dr. HR from St. Joseph 
Mercy Hospital indicated the Veteran was noted in the past to 
be hypertensive when nervous, usually documented upon 
admission to a hospital, with symptoms resolving the next 
day.

In a December 2000 VA treatment record, the Veteran was 
diagnosed with borderline hypertension and the examiner 
opined obesity was the Veteran's only risk factor.

In a March 2006 VA medical examination, the examiner 
diagnosed the Veteran with type II diabetes mellitus and 
hypertension. The examiner noted that Veteran was originally 
diagnosed with hypertension and diabetes in 2000, but the 
Veteran had a history from February 1980 that indicated 
elevated blood pressure when anxious. The examiner stated the 
Veteran's hypertension was not due to diabetes given the 
precedent history nor was the hypertension worsened by the 
Veteran's diabetes. 

In this case, there is no competent medical evidence of a 
nexus between the Veteran's service and his claim of 
hypertension, nor is there any competent medical evidence 
indicating a diagnosis of hypertension within one year of the 
Veteran's separation from active duty. By "competent medical 
evidence" is meant in part that which is provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions. 38 
C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). None of the medical evidence of record relates 
the Veteran's claim of hypertension to any event or incident 
during active military duty.

Nor is there any evidence of continuity of symptomatology. 
The first notation of  a hypertension associated with the 
record is dated in an November 2003 claim for service 
connection, approximately 33 years after the Veteran's 
separation from service. Medical evidence submitted by the 
Veteran to support his claim indicated a diagnosis of 
hypertension in 2000, approximately 30 years after service. 
This gap in evidence constitutes negative evidence that tends 
to disprove the Veteran's claim that the Veteran had an 
injury in service that resulted in a chronic disability or 
persistent symptoms. See Forshey v. West, 12 Vet. App. 71, 74 
(1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact). 

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection is not warranted. 
Moreover, presumptive service connection is not warranted 
because there is no competent evidence of hypertension within 
the first post-service year. Accordingly, the statutory 
presumption contained in 38 C.F.R. §§ 3.307 and 3.309 is not 
for application. 

The Board also considered whether service connection was 
warranted on a secondary basis. The law provides that 
secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a service-
connected disease or injury." 38 C.F.R. § 3.310(a) (2003). 
See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993). Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (en banc). Establishing service connection 
on a secondary basis therefore requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.

Therefore, the question is whether there is a nexus between 
the claimed hypertension and the service-connected type II 
diabetes mellitus.  

As noted above, the March 2006 VA examiner concluded there is 
no relationship between the Veteran's hypertension and his 
diabetes mellitus. 

There is no other medical evidence associated with the file 
that indicates the Veteran's hypertension was aggravated or 
caused by the Veteran's service-connected type II diabetes 
mellitus.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for hypertension, to include as 
secondary to service-connected type II diabetes mellitus, and 
the benefit-of-the-doubt rule is not for application. 
38 U.S.C.A. § 5107, Gilbert v. Derwinksi, 1 Vet.App. 49 
(1990).

Whether new and material evidence has been submitted in order 
to establish entitlement to service connection for skin 
rashes.

The Veteran is seeking service connection for skin rashes. A 
claim for service connection for skin rashes was previously 
considered and denied by the RO in a rating decision dated in 
May 2002. The Veteran did not perfect a timely appeal and as 
such, the May 2002 decision represents a final decision. 38 
U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103. 

During his November 2004 Board testimony, the Veteran brought 
an informal claim of entitlement to service connection for 
skin rashes. In an October 2005 rating decision, the RO 
denied the reopening of the claim stating new and material 
evidence had not been submitted.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim. The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. This notification obligation was 
accomplished by way of a letter from the RO to the Veteran 
dated in April 2005.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material." Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). 
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998). If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened. VA may then proceed to the merits of the claim on 
the basis of all of the evidence of record.

At the time of the May 2002 rating decision that denied 
service connection for skin rashes, the evidence of record 
consisted of service medical records, VA treatment records, 
and lay statements. Subsequently, VA medical records, private 
medical records, Board hearing testimony, photographs, and 
additional lay statements from the Veteran have been 
associated with the claims file. The evidence submitted 
subsequent to the May 2002 rating decision is new, in that it 
was not previously of record. However, the newly submitted 
evidence is not material.

The claim for skin rashes was denied in the May 2002 rating 
decision as there was no evidence of this disability during 
service. Although the evidence submitted since the final May 
2002 decision demonstrates a diagnoses of skin rashes, i.e., 
intertrigo and folliculitis, the medical evidence submitted 
provides no evidence of a nexus between the Veteran's current 
skin rashes and service. The evidence submitted does not 
relate to an unestablished fact necessary to substantiate the 
claim. Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo 
v. Derwinski, 2 Vet. App. 51, 53 (1992). (Observing that 
evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, absent 
some competent linkage to military service).

Thus, the additional evidence received since the May 2002 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim. 
Accordingly, the Board finds that the claim for service 
connection for skin rashes is not reopened.


ORDER

Service connection for hypertension, to include as secondary 
to the service-connected type II diabetes mellitus, is 
denied.

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for skin rashes is denied.


REMAND

After a review of the claims file, the Board finds that 
further RO action on this matter is warranted. The purpose of 
this Remand is to obtain the Veteran's Social Security 
Administration records.   

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998).

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16. In reaching such a determination, the central 
inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993). For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation. VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992). Consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability. When 
the Veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more. When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation. See 38 C.F.R. § 4.16(a). A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b), for Veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

The Veteran is currently evaluated with an 80 percent 
disability rating for his disabilities. The Veteran is 
currently evaluated with a 50 percent disability rating for 
post traumatic stress disorder (PTSD); a 20 percent 
disability rating for type II diabetes mellitus; a 10 percent 
rating for peripheral neuropathy of the left upper extremity 
associated with type II diabetes mellitus; a 10 percent 
rating for peripheral neuropathy of the left lower extremity 
associated with type II diabetes mellitus; a 10 percent 
rating for peripheral neuropathy of the right upper extremity 
associated with type II diabetes mellitus; a 10 percent 
rating for peripheral neuropathy of the right lower extremity 
associated with type II diabetes mellitus; a 10 percent 
rating for residual appendectomy scars; and a noncompensable 
rating for erectile dysfunction associated with type II 
diabetes mellitus.

Thus, the Veteran does meet the minimum schedular 
requirements for a total rating due to individual 
unemployability under 38 C.F.R. § 4.16(a). Nonetheless, the 
Board must consider whether the Veteran's service-connected 
disabilities prevent him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage"). Moore 
v. Derwinski, 1 Vet. App. 356 (1991). For a Veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor which takes this case outside the norm. The sole fact 
that a Veteran is unemployed or has difficulty obtaining 
employment is not enough. A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether the Veteran can find 
employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In February 2006, the International Brotherhood of Electrical 
Workers (IBEW) Local 461 submitted a VA Request for 
Employment Information in Connection with Claim for 
Disability Benefits, which indicated the Veteran was disabled 
due to diabetes. The IBEW indicated the veteran last worked 
in December 2004 and unsuccessfully attempted to return to 
work in June 2005.

In a March 2006 VA medical examination for diabetes, the 
examiner concluded the Veteran had no limitations to work. In 
a subsequent March 2006 VA examination for PTSD, the examiner 
opined the Veteran was able to perform desk-type work.

The Veteran stated that he was receiving Social Security 
disability benefits due to his service-connected disabilities 
(See statement in support of claim dated March 2007).

The record reflects the Veteran is in receipt of Social 
Security Administration disability benefits. The Veteran 
submitted notice from Social Security indicating his was 
approved for benefits in June 2006, however, this notice 
letter does not give reasons or bases for the grant of the 
claim of disability. Complete copies of the medical records 
upon which any disability decision was based, as well as any 
agency decision with the associated List of Exhibits, have 
not been made part of the claims file. VA's duty to assist 
extends to obtaining records from the Social Security 
Administration. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for the 
disorder(s) at issue that is not evidenced 
by the current record. The Veteran should 
be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO/AMC should then obtain these 
records and associate them with the claims 
folder. The Veteran may also submit any 
evidence or further argument relative to 
the claim at issue.

2. The RO/AMC should obtain the Veteran's 
Social Security Administration disability 
file, including any pertinent claim for 
benefits, the Social Security 
Administration decision, any List of 
Exhibits associated with the decision and 
copies of all of the medical records upon 
which any decision concerning the 
Veteran's entitlement to benefits was 
based. If a negative response if received 
from Social Security, a formal 
unavailability memorandum must be 
associated with the claims file.

3.  The RO/AMC should take such additional 
development action as it deems proper with 
respect to the claim and follow any 
applicable regulations and directives 
implementing the provisions of the VCAA as 
to its notice and development.

4. When the development requested has been 
completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence. If the benefit sought 
is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the Veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


